DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Status of Claims
The Applicants amendments to the claims, filed January 20, 2022, are acknowledged. Claim 1 has been amended. No new matter has been added. Claims 1, 3, 5-9, 11, 13, and 15 are currently being considered in this office action.
Response to Affidavit
The Declaration by Shunsaku Yoshikawa, inventor of instant application, under 37 CFR 1.132 filed January 20, 2022, is sufficient to overcome the rejection of claim 1, and dependent claims thereof, based upon Watanabe in view of Souma and Terashima, as set forth in the last Office Action. It is the Examiner’s position that the two powders of Watanabe used to form a solder ball as taught by Souma would not result in a single alloy composition until after reflow (melting) to a substrate, in which case the solder ball would then become a solder bump or joint, and therefore no longer be considered the claimed solder ball structure. One of ordinary skill in the art would appreciate that the claimed solder ball is a standalone product prior to any reflow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-9, 11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sato (US 20020051728 A1).
Regarding Claims 1 and 3, Sato discloses a lead-free solder which is installed for use as an electrode on a rear surface of a module substrate for a BGA or CSP and which is fused with a solder paste (see para. [0001]; para. [0022]; para. [0143]). Furthermore, regarding the limitations “installed for use as an electrode on a rear surface of a module substrate for a BGA or a CSP and which is fused with a solder paste”, these are intended use limitations and do not carry patentable weight on the product composition. If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02.
Sato further discloses wherein the solder consists of a single solder alloy consisting of: 
1.6 - 2.9 mass % of Ag (claim 1), further 1.6-2.3% of Ag (claim 3); 0.7 - 0.8 mass % of Cu (see para. [0024], most preferable amount of Ag and Cu; for example, see Table 2, sample no. 9 showing 2.1% Ag, and sample no. 10 showing 0.7% Cu); 

a remainder of Sn (see para. [0024]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05. 

Sato is silent towards the specifics of a solder joint formed from the solder ball; however, the claims are directed towards a solder ball. 
The limitations directed to when the claimed solder ball is fused with a solder to paste to form an electrode on a module substrate, and the limitations directed towards the joint then formed, are intended use and conditional limitations. The limitations directed towards the solder ball have been met by Sato, and it would be obvious to one of ordinary skill in the art that the solder ball disclosed by Sato be capable of forming a joint or electrode on a module substrate with the claimed joint limitations. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 5-7, Sato discloses wherein the lead-free solder ball has a diameter of at least (Claim 5) 0.1mm, (Claim 6) 0.3mm, and further, (Claim 7) 0.5mm (see para. [0020] and para. [0118]; 600um is 0.6mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05. 

Regarding Claim 8, Sato is silent towards fusion defects; however, the claims are directed towards a solder ball, and the claimed test for fusion defects require intended use processes such as 

Regarding Claims 9 and 11, Sato discloses wherein a module for a BGA or a CSP comprises the lead-free solder ball (Claim 9) of claim 1, or further the lead-free solder ball (Claim 11) of claim 3 (see para. [0143]; it would be obvious to one of ordinary skill in the art therefore that the lead-free solder ball of Sato be comprised in a module for a BGA).

Regarding Claims 13 and 15, Sato discloses an electronic part comprising a module substrate for a BGA or a CSP mounted on a printed circuit board, and the lead-free solder ball (Claim 13) of claim 1, or further the lead-free solder ball (Claim 15) of claim 3 (see Claim 1 and 3 above; see para. [0143]; see para. [0001] and para. [0004]; it would be obvious to one of ordinary skill in the art therefore that the lead-free solder ball of Sato be comprised in a module for a BGA; it would be obvious to one of ordinary skill in the art that a BGA packaging include a module substrate mounted on a printed circuit board, and one of ordinary skill in the art would appreciate that BGA packing is an electronic part and also used for electronic parts, as this is well-known to those of routine skill in the art; see para. [0008] as well).

Claims 1, 3 and 5-9, 11, 13, and 15 are alternatively rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sato (US 20020051728 A1) in view of Yamashita (US 6,179,935 B1).
Regarding Claims 1 and 3, Sato discloses a lead-free solder which is installed for use as an electrode on a rear surface of a module substrate for a BGA or CSP and which is fused with a solder paste (see para. [0001]; para. [0022]; para. [0143]). Furthermore, regarding the limitations “installed for 
Sato further discloses wherein the solder consists of a single solder alloy consisting of: 
1.6 - 2.9 mass % of Ag (claim 1), further 1.6-2.3% of Ag (claim 3); 0.7 - 0.8 mass % of Cu (see para. [0024], most preferable amount of Ag and Cu; for example, see Table 2, sample no. 9 showing 2.1% Ag, and sample no. 10 showing 0.7% Cu); 
0.05 - 0.08 mass % of Ni; Ge in a total amount of 0.003 - 0.1 mass % (see para. [0024], at least one second additional element selected from Ge and Ni; see para. [0025], preferable 0.006-0.1 mass%; one of ordinary skill in the art would appreciate that Sato teaches wherein both Ni and Ge exist in the alloy and in the claimed quantities; for example, Sato discloses a situation wherein Ni and Ge may be both 0.05%, which reads on the claimed ranges); and 
a remainder of Sn (see para. [0024]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05. 
Sato does not expressly disclose using the particular combination of Ni and Ge.
Yamashita discloses a similar invention for a Sn-Ag-Cu solder alloy wherein Ni and Ge are included together to improve tensile strength and wettability while preventing the formation of an oxide film (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a combination of both Ni and Ge, as taught by Yamashita, for the invention disclosed by Sato, to improve tensile strength and wettability while preventing the formation of an oxide film (see teaching by Yamashita above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included amounts, such as 0.05wt% 
Sato is silent towards the specifics of a solder joint formed from the solder ball; however, the claims are directed towards a solder ball. 
The limitations directed to when the claimed solder ball is fused with a solder to paste to form an electrode on a module substrate, and the limitations directed towards the joint then formed, are intended use and conditional limitations. The limitations directed towards the solder ball have been met by Sato, and it would be obvious to one of ordinary skill in the art that the solder ball disclosed by Sato be capable of forming a joint or electrode on a module substrate with the claimed joint limitations. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 5-7, Sato discloses wherein the lead-free solder ball has a diameter of at least (Claim 5) 0.1mm, (Claim 6) 0.3mm, and further, (Claim 7) 0.5mm (see para. [0020] and para. [0118]; 600um is 0.6mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05. 

Regarding Claim 8, Sato is silent towards fusion defects; however, the claims are directed towards a solder ball, and the claimed test for fusion defects require intended use processes such as fusion with solder paste to a substrate (see instant specification, para. [0049]). Therefore, the limitations directed towards the fusion defects are limitations directed to features of the intended use of the solder ball. All solder ball claim limitations are met by Sato (see Claim 1 above), and it would be obvious to one of ordinary skill in the art that the solder ball disclosed by Sato be capable of forming a joint which develops no fusion defects when subjected to a fusion defect test. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 

Regarding Claims 9 and 11, Sato discloses wherein a module for a BGA or a CSP comprises the lead-free solder ball (Claim 9) of claim 1, or further the lead-free solder ball (Claim 11) of claim 3 (see para. [0143]; it would be obvious to one of ordinary skill in the art therefore that the lead-free solder ball of Sato be comprised in a module for a BGA).

Regarding Claims 13 and 15, Sato discloses an electronic part comprising a module substrate for a BGA or a CSP mounted on a printed circuit board, and the lead-free solder ball (Claim 13) of claim 1, or further the lead-free solder ball (Claim 15) of claim 3 (see Claim 1 and 3 above; see para. [0143]; see para. [0001] and para. [0004]; it would be obvious to one of ordinary skill in the art therefore that the lead-free solder ball of Sato be comprised in a module for a BGA; it would be obvious to one of ordinary skill in the art that a BGA packaging include a module substrate mounted on a printed circuit board, and one of ordinary skill in the art would appreciate that BGA packing is an electronic part and also used for electronic parts, as this is well-known to those of routine skill in the art; see para. [0008] as well).

Response to Arguments
Applicant’s arguments, filed January 20, 2022, with respect to Claims 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Watanabe in view of Souma and Terashima, have been fully considered, and are found persuasive in view of the Declaration (see above), such that the mixture of two powders of Watanabe in view of Souma and Teramshima would not form a solder ball of a ‘single alloy composition’ (see details above in response to Affidavit). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sato, and alternatively in view of Sato in view of Yamashita, as detailed above.
Applicant' s arguments are deemed moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE P SMITH/             Examiner, Art Unit 1735 

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735